      Case 1:20-cr-00305-DLC Document 43 Filed 02/24/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :                20cr305(DLC)
UNITED STATES OF AMERICA               :
                                       :                    ORDER
               -v-                     :
                                       :
ADRIAN ALFARO DIAZ,                    :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     On February 22, 2021, this Court issued an Order scheduling

the defendant’s sentencing for February 25, 2021 at 11 a.m. via

a videoconference proceeding.     On February 24, the Court was

advised by the US Attorney’s Office that the videoconference

proceeding is not available.     On February 19, counsel for the

defendant filed a letter on ECF confirming that the defendant

consents for the proceeding to occur via telephone conference if

a videoconference is not available.      Accordingly, it is hereby

     ORDERED that the sentencing shall occur on February 25 at

11 a.m. as a telephone conference. The dial-in credentials for

the telephone conference are the following:

          Dial-in: 888-363-4749
          Access code: 4324948
         Case 1:20-cr-00305-DLC Document 43 Filed 02/24/21 Page 2 of 2



     IT IS FURTHER ORDERED that the parties shall use a landline

if one is available.

Dated:      New York, New York
            February 24, 2021


                                    __________________________________
                                              DENISE COTE
                                      United States District Judge




                                      2
